02-12-382-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00382-CV 
 
 



WeKnow Technologies, Inc.


 


APPELLANT




 
V.
 




Jerry Hyman


 


APPELLEE 



 
 
------------
 
FROM THE 355th
District Court OF Hood COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On January
17, 2013, we notified appellant that its brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED: 
February 28, 2013  




 




[1]See Tex. R. App. P. 47.4.